DETAILED ACTION
Claims 1-3, 5-6 and 9-14 (filed 04/15/2021) have been considered in this action.  Claims 1, 5-6 and 12-13 have been amended.  Claims 2-3 and 9-11 have been presented in the same format as previously presented.  Claim 14 is newly filed.  Claims 4 and 7-8 have been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to rejection of claims 1-3, 5-6 and 9-14 under 35 U.S.C. 102 and 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5-6, 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US 20040113912, hereinafter Brooks), in view of Akatsuka et al. (JP 2016122440, hereinafter Akatsuka).

In regards to Claim 1, Brooks discloses “A production support system that processes a raw material and produces a product, the production support system comprising: a memory; and a processor coupled to the memory and that:” (Fig. 1 shows various 'units' including 'algorithms unit 14' which would be understood by a person having ordinary skill in the art to be a processor and stores 7 and 9; [0015] The values of these variables for each operation or `run` of the process are communicated to a data collection unit 6 to be accumulated in a store 7; [0017] a selection is made to provide a historical record in the stores 7 and 9 of successive runs representing satisfactory operation of the process; wherein 'stores' are considered memory) “acquires a plurality of element values relating to production elements of the product” ([0014] there are fourteen variables involved in plant-operation, and of these, eleven are control variables to the extent that their values determine the outcome of the process. The remaining “determines whether the element values are within allowable ranges in which a quality of the product meets a predetermined allowed quality;” ([0016] The outcome at the output 3 of each run of the process, is submitted to a unit 8 for analysis in respect of its quality as determined according to three variables. The values of these three quality variables are accumulated in a store 9, so that each run of the process and its outcome is defined by an accumulated set of fourteen values; [0023] This narrower zone, nominally the `best operating zone` (`BOZ`), defines in relation to each variable the range of value which that variable may have due to the value of each other variable.  Accordingly, the unit 14 determines in dependence upon data received from the unit 11, the upper and lower limits of these ranges, and whether the current value of any of the processing variables signalled from the unit 6 is outside the BOZ. If the current value of any variable is “upon determining that at least one element value exceeds the allowable range, resets the allowable ranges of one or a plurality of other element values to new allowable ranges in which the quality of the product meets the predetermined allowed quality” ([0030] The value of Qg plotted on the axis Xg is, however, below the lower limit LL, and the unit 14 in response to this signifies the existence of an alarm condition; [0031] When an alarm condition exists, and several variables are on or beyond their limits, adjusting the value of even one of them may be found to move the limit lines UL and LL outwardly from one another sufficiently to relieve the alarm condition on the others; [0032] the system is operable in a mode in which the unit 14 calculates a set of changes in the process variables that can be manipulated, in this example the variables a-c, which will clear the alarm condition. These changes “and outputs information about the reset allowable ranges” ([0034] The unit 14 in response to the change of values re-calculates the upper and lower limits of each variable and indicates them with lines UL and LL in the display of unit 13; Fig. 7 shows displayed graph with both new and old upper limits and lower limits being displayed) “wherein the memory stores: an item of which an element value exceeds the allowable range; and notification information that indicates an event that causes the element value to exceed the allowable range” ([0001] detecting in respect of each of the variables whether an alarm condition exists in which the current value of that variable lies outside the range defined for it, responding to the existence of said alarm condition to calculate change of the “the item is associated with the notification information in the memory” ([0016] The outcome at the output 3 of each run of the process, is submitted to a unit 8 for analysis in respect of its quality as determined according to three variables. The values of these three quality variables are accumulated in a store 9, so that each run of the process and its outcome is defined by an accumulated set of fourteen values, eleven in the store 7 and three in the store 9, for the fourteen variables respectively) “the processor outputs the notification information associated with the item of the at least one element value determined to have exceeded the allowable range” ([0022] The system also operates to determine appropriate warning alarm levels on plant variables during process operation, and to display these alarm levels and the current values of the corresponding variables to the process operator. This is achieved as illustrated in FIG. 1, using a further electronic display unit 13; [0030] The value of Qg plotted on the axis Xg is, however, below the lower limit LL, and the unit 14 in response to this signifies the existence of an 
Brooks fails to teach “the processor further specifies, as a cause item relating to a cause of excess of the allowable range, another item that is separate from an analysis item and has a difference with respect to a representative value of element values between: a first set consisting of first samples that are samples consisting of element values of a plurality of items with which the quality of the product meets the predetermined quality, and in which the element value of the analysis item is within a predetermined value range, and a second set consisting of second samples that are samples consisting of element values of a plurality of items with which the quality of the product does not meet the predetermined quality, and in which the element value of the analysis item is within the predetermined value range, and the processor further determines, as a countermeasure, processing of approximating the representative value of the element value of the cause item in the second set to the representative value of the element value of the cause item in the first set”.
Akatsuka teaches “the processor further specifies, as a cause item relating to a cause of excess of the allowable range, another item that is separate from an analysis item and has a difference with respect to a representative value of element values” ([page 4 paragraph 9] According to the defect cause identification method for a divided product according to the invention [1], when specifying the cause of a defect that occurred in the inspection of a divided product obtained by dividing a workpiece, the processing conditions in each process at each position of the workpiece are determined. Obtaining and calculating the part that made up the divided product that caused the defect among the workpieces before dividing, and the data on the divided product unit part corresponding to the defect and the data on the processing conditions for each work position Since the processing conditions for each process for the part unit part corresponding to the defect are extracted and the cause of the defect is specified based on the extracted data, the work is configured instead of the work unit before the division. The follow-up survey can be performed for each part in the divided product unit, and the cause of the defect can be accurately specified based on the detailed information for each divided product unit; [page 29 paragraph 2] by adjusting the allowable range (control range) of processing conditions in processes other than the predetermined process so as to eliminate the cause of the defect, the control range of each process when combining the processes is set to the optimum state It is possible to reliably construct a “a first set consisting of first samples that are samples consisting of element values of a plurality of items with which the quality of the product meets the predetermined quality, and in which the element value of the analysis item is within a predetermined value range, and a second set consisting of second samples that are samples consisting of element values of a plurality of items with which the quality of the product does not meet the predetermined quality, and in which the element value of the analysis item is within the predetermined value range” (Table 2A, 2B and 9A and [page 14 paragraph 1] the final inspection result determination (pass / fail determination) is performed based on a comprehensive inspection; [page 20 paragraph 4] the cylindrical bodies (divided bodies) determined as defective in the inspection of “Appearance 1 (Scratch left)” in Table 1B are “A01-1,” “A21-1,” “A26- 1,” “A51-1,” “A134-”. 1 ”and“ B01-1 ”. Table 2A shows product unit parts corresponding to this (product unit parts corresponding to defects) extracted from Table 1A and Table 1B, and other product unit parts (product unit parts that are good in the appearance 1 inspection. Extracts are shown in Table 2B... Scratches as defect criteria based on the inspection of “Appearance 1 (Scratch left)” are shallow ♦”), which is judged as good. Thus, it is more reliable to identify a defective product based on the overall quality index than to identify a defective product based on the result of the item-specific inspection (item-specific inspection index). For this reason, in this embodiment, a cylindrical body (divided product) as a defective product is identified from the result of the comprehensive inspection, and the follow-up survey is performed on the part of the raw tube corresponding to the defective “and the processor further determines, as a countermeasure, processing of approximating the representative value of the element value of the cause item in the second set to the representative value of the element value of the cause item in the first set” ([page 26 paragraph 5] in the present embodiment, not only the cause of the defect is specified, but also the processing condition in each process is corrected so as to remove the cause of the defect, so that the optimum processing condition can be found in each process, and the defective product A production line with a low yield and good yield can be constructed. In other words, removing the cause of defects means improving the overall quality index as a whole, but in order to further improve the reliability of the evaluation based on the overall quality index, the evaluation method based on the overall quality index is applied to each production line. It is preferable to modify them together; [page 29 paragraph 1] When manufacturing a product by combining multiple processes as described above, the correlation between the processing condition data and the 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system which determines a quality of a processed product and adjusts allowable ranges of element values such that when a certain element value range is exceeded, a different element value range is determined and output as taught by Brooks, with the system which keeps a database of processing steps including a set that meets a predetermined quality and a set that doesn’t meet a 

In regards to Claim 2, Brooks and Akatsuka teach the system as incorporated by claim 1 above.  Brooks further teaches “The production support system according to claim 1, wherein the outputting of information includes generating display data for displaying the allowable ranges of the one or the plurality of other element values” (Figures 5-7 and 9 show example plots for displaying data and units 12 and 13 of Fig. 1 are display units [0021] Once the calculation of all the convex hulls has been completed, the upper and lower hulls H between adjacent axes, restricted for simplicity to those parts lying within the range 0 and 1, are communicated to the unit 12 for display as shown in FIG. 4; [0022] to display these alarm levels and the current values of the corresponding variables to the process operator. This is achieved as illustrated in FIG. 1, using a 

In regards to Claim 3 Brooks and Akatsuka teach the system as incorporated by claim 2 above.  Brooks further teaches “The production support system according to claim 2, wherein the display data is data indicative of a radar chart showing the one or the plurality of other element values and the allowable ranges” (Figure 9 shows a radar chart with the element values (Qa-Ql) and allowable ranges (UL & LL)).

In regards to Claim 5, Brooks and Akatsuka teach the system as incorporated by claim 1 above.  Brooks further teaches “The production support system according to claim 1, wherein the memory stores operation information indicative of execution of the countermeasure to ensure that the quality of the product meets the predetermined quality, the operation information and the item of which the element value exceeds the allowable range are stored in the memory in association with each other” ([0001] detecting in respect of each of the variables whether an alarm condition exists in which the current value of that variable lies outside the range defined for it, responding to the existence of said “and the outputting of information includes outputting the operation information that is stored in the memory and is associated with the item of the element value determined to have exceeded the allowable range” (Fig. 1 shows stores 7 and 9 outputting information via the use of arrows; [0031] The process operator can interact with the display unit 13 to adjust one or more of the fixed values Qa-Qc up or down their respective axes experimentally, to see the effect this has on the limits of the other variables. When an alarm condition exists, and several variables are on or beyond their limits, adjusting the value of even one of them may be found to move the limit lines UL and LL outwardly from one another sufficiently to relieve the alarm condition on the others. Accordingly, using the on-line display of unit 13 in this mode, the operator can not only monitor the current settings and results of the process, but can also be made aware of alarm situations and receive guidance in focussed investigation of the remedial action necessary).  In addition, Akatsuka further teaches “The production support system according to claim 1, wherein the memory stores operation information indicative of execution of the countermeasure to ensure that the quality of the product meets the predetermined quality, the operation information and the item of which the element value exceeds the allowable range are stored in the memory in association with each other” ([page 7 paragraph 2] each drive unit of a conveying device (conveyor), a heating device (heating furnace), a mouth processing device, a drawing device, a cutting device, a cleaning device, and an 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system which outputs information on a display relating to changes of ranges of element values as taught by Brooks, with the output of information from a database that indicates countermeasure information from a causal element that caused the countermeasure information to be calculated because this would lead to the expected result of improved information display to an operator such that learned causal relationship in production quality can be known and communicated to an operator.  

In regards to Claim 6, Brooks and Akatsuka teach the system as incorporated by claim 1 above.  Brooks further teaches “The production support system according to claim 1, wherein the memory stores operation information indicative of execution of the countermeasure to ensure that the quality of the product meets the predetermined quality, the operation information and the item of which the element value exceeds the allowable range are stored in the memory in association with each other” ([0001] detecting in respect of each of the variables whether an alarm condition exists in which the current value of that variable lies outside the range defined for it, responding to the existence of said alarm condition to calculate change of the value or values of one or more of the variables required to rectify the alarm condition, and implementing the calculated change; [0016] The outcome at the output 3 of each run of the process, is submitted to a unit 8 for analysis in respect of its quality as determined according to three variables; [0017] a multiplicity of different sets of fourteen values are accumulated, and from these a selection is made to provide a historical record in the stores 7 and 9 of successive runs representing satisfactory operation of the process. This record is used in the method of the present invention as a basis for selection of the values of the various variables appropriate to achieving a “and the outputting of information includes: generating a command for controlling a target device from the operation information that is stored in the memory and is associated with the item of the element value determined to have exceeded the allowable range; and transmitting the command to the target device” ([0005] the calculated change required to rectify the alarm condition may be implemented by control exercised by an operator in accordance with display of the change. Alternatively, the change may be communicated to a process controller for automated implementation).  In addition, Akatsuka further teaches “The production support system according to claim 1, wherein the memory stores operation information indicative of execution of the countermeasure to ensure that the quality of the product meets the predetermined quality, the operation information and the item of which the element value exceeds the allowable range are stored in the memory in association with each other” ([page 7 paragraph 2] each drive unit of a conveying device (conveyor), a heating device (heating furnace), a mouth processing device, a drawing device, a cutting device, a cleaning device, and an inspection device used in the pre-processing conveyance process and the post-processing conveyance process is a microcomputer. Various processes in each process are performed under the control of the control devices C1. Further, each control device C1... Is connected to an information database DB1 and a trace database DB2. The information database DB1 holds information (processing condition data) regarding processing conditions (situations) in each process as described later, and the trace database DB2 divides a work (element tube) as described later. Information about the positional relationship before and after (divided before and after position data) is held. And the cause of failure is specified based on the information held in the databases DB1 and DB2) “and the outputting of information includes: generating a command for controlling a target device from the operation information that is stored in the memory and is associated with the item of the element value determined to have exceeded the allowable range; and transmitting the command to the target device” ([page 29 paragraph 

In regards to Claim 9, Brooks and Akatsuka teach the system as incorporated by claim 1 above.  Brooks further teaches “The production support system according to claim 1, wherein the processor further calculates a parameter of a function for calculating the allowable ranges of the one or the plurality of other element values from the at least one element value, based on quality information indicating whether the quality of the product to be produced under the plurality of element values meets the predetermined quality” ([0034] Referring to FIG. 7, the calculation carried out by the unit 14 in this example, determines that the optimum changes required to clear the alarm condition resulting from the current value of Qg outside the BOZ, is change in the values of variables a and c. More particularly, the changes required are reductions of the values of both variables a-c, and such changes are shown in the display by corresponding movements of the dot-representations of the values Qa and Qc to new locations on the respective axes Xa and Xc positions. The unit 14 in response to the change of values re-calculates the upper and lower limits of each variable and indicates them with lines UL and LL in the display of unit 13; [0037] This data as merged in the merge unit 10, is examined to make a selection of all data points which are satisfactory in terms of the values of all the quality and process 

In regards to Claim 10, Brooks and Akatsuka teaches the system for monitoring production quality as incorporated by claim 1 above.  Akatsuka further teaches “The production support system according to claim 1, wherein the processor further calculates an index value of the quality of the product to be produced, based on whether the element value is included in the allowable range of each item” ([page 14 paragraph 3] In the present embodiment, as will be described later, the measurement value of the deformation bending inspection is represented by a deformation index from the reference value. That is, the measured value (reference value) when there is no deformation bend is “100”, and the measured value (deformation index) gradually decreases as the bend 

In regards to Claim 11, Brooks and Akatsuka teaches the system for monitoring production quality as incorporated by claim 1 above.  Brooks further teaches “The production support system according to claim 1, wherein the plurality of element values include at least two of... an element value of an item relating to a production process of the product...” (0014] there are fourteen variables involved in plant-operation, and of these, eleven are control variables to the extent that their values determine the outcome of the process. The remaining three variables are quality variables in the sense that their values define, or more especially are defined by, that outcome; wherein the quality variables from Brooks are considered items relating to a production process).  Akatsuka teaches “wherein the plurality of element values include at least two of an element value of an item relating to a raw material of the product...an element value of an item relating to a production facility of the product, and an element value of an item relating to a person relating to production of the product” ([page 24 paragraph 1] The processing conditions in each process at each position are acquired, and the part that constitutes the divided part causing the defect is calculated from the raw pipe before the division, and the data on the product unit part corresponding to the defect is calculated... after the drawing process is performed on the raw tube, the part constituting the cylindrical body causing the defect is calculated based on the deformation rate. The unit site can be calculated accurately, and the cause of the failure can be specified more accurate; [page 25 paragraph 5] In the comprehensive inspection in Table 9A, the “final visual judgment” is performed by the operator to visually inspect and evaluate the overall “quality” of the product. Although this final visual judgment is the most reliable and is the basis of evaluation, it requires a lot of time and labor and is usually not performed for all products (cylindrical bodies). In this embodiment, the reliability of the total quality index calculated automatically based on the final visual determination is evaluated).

In regards to Claim 12, Brooks teaches “A method to be performed in a production support system that processes a raw material and to produce a product, the method comprising:” (Fig. 1 shows various 'units' including 'algorithms unit 14' which would be understood by a person having ordinary skill in the art to be a processor and stores 7 and 9; [0015] The values of these variables for each operation or `run` of the process are communicated to a data collection unit 6 to be accumulated in a store 7; [0017] a selection is made to provide a historical record in the stores 7 and 9 of successive runs representing satisfactory operation of the process; wherein 'stores' are considered memory) “acquiring a plurality of element values relating to production elements of the product” ([0014] there are fourteen variables involved in plant-operation, and of these, eleven are control variables to the extent that their values determine the outcome of the process. The remaining three variables are quality variables in the sense that their values define, or more especially are defined by, that outcome; [0015] the plant 1 has an input 2 and an output 3 between which there are, for example, a multiplicity of processing stages 4. The processing within, each stage 4 is carried out in accordance with one or more variables that, in this example, are regulated by eleven controllers 5. The values of these variables for each operation or `run` of the process are communicated to a data collection unit 6 to be accumulated in a store 7) “determining whether the element values are within allowable ranges in which a quality of the product meets a predetermined allowed quality;” ([0016] The outcome at the output 3 of each run of the process, is submitted to a unit 8 for analysis in respect of its quality as determined according to three variables. The values of these three quality variables are accumulated in a store 9, so that each run of the process and its outcome is defined by an accumulated set of fourteen values; [0023] This narrower zone, nominally the `best operating zone` (`BOZ`), defines in relation to each variable the range of value which that variable may have due to the value of each other variable.  Accordingly, the unit 14 determines in dependence upon data received from the unit 11, the upper and lower limits of these ranges, and whether the current value of any of the processing variables signalled from the unit 6 is outside the BOZ. If the current value of any variable is outside the BOZ, warning is given by indicating this condition in the display of unit 13 or otherwise; [0029] Upper and lower current limits calculated for the individual variables and plotted on the respective axes Xa-Xj are joined up to provide polygonal lines UL and LL. The lines UL and LL define the zone, namely the BOZ, within which the values of the variables are to be retained; [0061] the control algorithm is made to obey the product quality and other requirements built into the BOZ envelope, not just the requirements on variables that are measured in real time) “upon determining that at least one element value exceeds the allowable range, resetting the allowable ranges of one or a plurality of other element values to new allowable ranges in which the quality of the product meets the predetermined allowed quality” ([0030] The value of Qg plotted on the axis Xg is, however, below the lower limit LL, and the unit 14 in response to this signifies the existence of an alarm condition; [0031] When an alarm condition exists, and several variables are on or beyond their limits, adjusting the value of even one of them may be found to move the limit lines UL and LL outwardly from one another sufficiently to relieve the alarm condition on the others; [0032] the system is operable in a mode in which the unit 14 calculates a set of changes in the process variables that can be manipulated, in this example the variables a-c, which will clear the alarm condition. These changes can be displayed immediately to the process operator so that he/she may implement them [0034] determines that the optimum changes required to clear the alarm condition resulting from the current value of Qg outside the BOZ, is change in the values of variables a and c. More particularly, the changes required are reductions of the values of both variables a-c, and such changes are shown in the display by corresponding movements of the dot-representations of the values Qa and Qc to new locations on the respective axes Xa and Xc positions. The unit 14 in response to the change of values re-calculates the upper and lower limits of each variable and indicates them with lines UL and “outputting information about the reset allowable ranges” ([0034] The unit 14 in response to the change of values re-calculates the upper and lower limits of each variable and indicates them with lines UL and LL in the display of unit 13; Fig. 7 shows displayed graph with both new and old upper limits and lower limits being displayed) “and storing: an item of which an element value exceeds the allowable range; and notification information that indicates an event that causes the element value to exceed the allowable range” ([0001] detecting in respect of each of the variables whether an alarm condition exists in which the current value of that variable lies outside the range defined for it, responding to the existence of said alarm condition to calculate change of the value or values of one or more of the variables required to rectify the alarm condition, and implementing the calculated change; [0016] The outcome at the output 3 of each run of the process, is submitted to a unit 8 for analysis in respect of its quality as determined according to three variables; [0017] a multiplicity of different sets of fourteen values are accumulated, and from these a selection is made to provide a historical record in the stores 7 and 9 of successive runs representing satisfactory operation of the process. This record is used in the method of the present invention as a basis for selection of the values of the various variables appropriate to achieving a particular outcome; “the item is associated with the notification information in the memory” ([0016] The outcome at the output 3 of each run of the process, is submitted to a unit 8 for analysis in respect of its quality as determined according to three variables. The values of these three “and the processor outputs the notification information associated with the item of the at least one element value determined to have exceeded the allowable range” ([0022] The system also operates to determine appropriate warning alarm levels on plant variables during process operation, and to display these alarm levels and the current values of the corresponding variables to the process operator. This is achieved as illustrated in FIG. 1, using a further electronic display unit 13; [0030] The value of Qg plotted on the axis Xg is, however, below the lower limit LL, and the unit 14 in response to this signifies the existence of an alarm condition; Fig. 5-7 show all variables being displayed simultaneously on the same display).
Brooks fails to teach “the method further comprising: specifying, as a cause item relating to a cause of excess of the allowable range, another item that is separate from an analysis item and has a difference with respect to a representative value of element values between: a first set consisting of first samples that are samples consisting of element values of a plurality of items with which the quality of the product meets the predetermined quality, and in which the element value of the analysis item is within a predetermined value range, and a second set consisting of second samples that are samples consisting of element values of a plurality of items with which the quality of the product does not meet the predetermined quality, and in which the element value of the analysis item is within the predetermined value range, and determining, as a countermeasure, processing of approximating the representative value of the element value of the cause item in the second set to the representative value of the element value of the cause item in the first set”.
Akatsuka teaches “the method further comprising: specifying, as a cause item relating to a cause of excess of the allowable range, another item that is separate from an analysis item and has a difference with respect to a representative value of element values” ([page 4 paragraph 9] According to the defect cause identification method for a divided product according to the invention [1], when specifying the cause of a defect that occurred in the inspection of a divided product obtained by dividing a workpiece, the processing conditions in each process at each position of the workpiece are determined. Obtaining and calculating the part that made up the divided product that caused the defect among the workpieces before dividing, and the data on the divided product unit part corresponding to the defect and the data on the processing conditions for each work position Since the processing conditions for each “between: a first set consisting of first samples that are samples consisting of element values of a plurality of items with which the quality of the product meets the predetermined quality, and in which the element value of the analysis item is within a predetermined value range, and a second set consisting of second samples that are samples consisting of element values of a plurality of items with which the quality of the product does not meet the predetermined quality, and in which the element value of the analysis item is within the predetermined value range” (Table 2A, 2B and 9A and [page 14 paragraph 1] the final inspection result determination (pass / fail determination) is performed based on a comprehensive inspection; [page 20 paragraph 4] the cylindrical bodies (divided bodies) determined as defective in the inspection of “Appearance 1 (Scratch left)” in Table 1B are “A01-1,” “A21-1,” “A26- 1,” “A51-1,” “A134-”. 1 ”and“ B01-1 ”. Table 2A shows product unit parts corresponding to this (product unit parts corresponding to defects) extracted from Table 1A and Table 1B, and other product unit parts (product unit parts that are good in the appearance 1 inspection. Extracts are shown in Table 2B... Scratches as defect criteria based on the inspection of “Appearance 1 (Scratch left)” are shallow scratches, so it is unlikely that they occurred during the heat treatment process, cleaning process, etc. Conceivable. Further, since this scratch is generated only at the end portion of the raw tube and not in the central portion, the possibility of processing scratches continuous in the length direction is low. In consideration of these circumstances, [page 24 final paragraph] in the comprehensive inspection, the “total deformation index” evaluates the geometric and shape “quality” as a cylindrical body (product), and whether or not it can be used in shape as a product. It becomes an index to judge. In this embodiment, the “total deformation index” includes “deformation 1 (bending) measurement value ♦”), which is judged as good. Thus, it is more reliable to identify a defective product based on the overall quality index than to identify a defective product based on the result of the item-specific inspection (item-specific inspection index). For this reason, in this embodiment, a cylindrical body (divided product) as a defective product is identified from the result of the comprehensive inspection, and the follow-up survey is performed on the part of the raw tube corresponding to the defective cylindrical body in the same manner as described above. By doing so, the cause of the failure can be specified more accurately. Also, in this embodiment, the overall quality index can be regarded as a numerical value of the “goodness” as a product, so it is possible to make a pass / fail judgment of the product properly and smoothly, and to improve production efficiency. it can.) “and determining, as a countermeasure, processing of approximating the representative value of the element value of the cause item in the second set to the representative value of the element value of the cause item in the first set” ([page 26 paragraph 5] in the present embodiment, not only the cause of the defect is specified, but also 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system which determines a quality of a processed product and adjusts allowable ranges of element values such that when a certain element value range is exceeded, a different element value range is determined and output as taught by Brooks, with the system which keeps a database of processing steps including a set that meets a predetermined quality and a set that doesn’t meet a predetermined quality, and which determines a cause of the set that does not meet the predetermined quality by comparing the sets such that a countermeasure (control action adjustment) is enacted based on this comparison as taught by Akatsuka because it would inherit the stated benefits noted by Akatsuka, namely that yield and processing quality is improved ([pages 21, 26]).  Akatsuka does so by splitting the production information along steps of differing processing so that when certain determinations are made in regards to an overall quality, the individual steps that made that overall quality can be isolated and improved from the point of splitting.  Furthermore, both Brooks and Akatsuka as in the related field of determining allowable ranges of control variables by 


Claim 13, Brooks teaches “A non-transitory computer-readable medium (CRM) that stores a program that causes a computer to execute a process, the process comprising causing the computer to: acquire a plurality of element values relating to production elements of the product” (Fig. 1 shows various 'units' including 'algorithms unit 14' which would be understood by a person having ordinary skill in the art to be a processor and stores 7 and 9; [0015] The values of these variables for each operation or `run` of the process are communicated to a data collection unit 6 to be accumulated in a store 7; [0017] a selection is made to provide a historical record in the stores 7 and 9 of successive runs representing satisfactory operation of the process; wherein 'stores' are considered memory) “acquire a plurality of element values relating to production elements of the product” ([0014] there are fourteen variables involved in plant-operation, and of these, eleven are control variables to the extent that their values determine the outcome of the process. The remaining three variables are quality variables in the sense that their values define, or more especially are defined by, that outcome; [0015] the plant 1 has an input 2 and an output 3 between which there are, for example, a multiplicity of processing stages 4. The processing within, each stage 4 is carried out in accordance with one or more variables that, in this example, are regulated by eleven controllers 5. The “determine whether the element values are within allowable ranges in which a quality of the product meets a predetermined allowed quality;” ([0016] The outcome at the output 3 of each run of the process, is submitted to a unit 8 for analysis in respect of its quality as determined according to three variables. The values of these three quality variables are accumulated in a store 9, so that each run of the process and its outcome is defined by an accumulated set of fourteen values; [0023] This narrower zone, nominally the `best operating zone` (`BOZ`), defines in relation to each variable the range of value which that variable may have due to the value of each other variable.  Accordingly, the unit 14 determines in dependence upon data received from the unit 11, the upper and lower limits of these ranges, and whether the current value of any of the processing variables signalled from the unit 6 is outside the BOZ. If the current value of any variable is outside the BOZ, warning is given by indicating this condition in the display of unit 13 or otherwise; [0029] Upper and lower current limits calculated for the individual variables and plotted on the respective axes Xa-Xj are joined up to provide polygonal lines UL and LL. The lines UL and LL define the zone, namely the BOZ, within which the values of the variables are to be retained; [0061] the “upon determining that at least one element value exceeds the allowable range, resets the allowable ranges of one or a plurality of other element values to new allowable ranges in which the quality of the product meets the predetermined allowed quality” ([0030] The value of Qg plotted on the axis Xg is, however, below the lower limit LL, and the unit 14 in response to this signifies the existence of an alarm condition; [0031] When an alarm condition exists, and several variables are on or beyond their limits, adjusting the value of even one of them may be found to move the limit lines UL and LL outwardly from one another sufficiently to relieve the alarm condition on the others; [0032] the system is operable in a mode in which the unit 14 calculates a set of changes in the process variables that can be manipulated, in this example the variables a-c, which will clear the alarm condition. These changes can be displayed immediately to the process operator so that he/she may implement them [0034] determines that the optimum changes required to clear the alarm condition resulting from the current value of Qg outside the BOZ, is change in the values of variables a and c. More particularly, the changes required are reductions of the values of both variables a-c, and such changes are shown in “cause a display to display information about the reset allowable ranges” ([0034] The unit 14 in response to the change of values re-calculates the upper and lower limits of each variable and indicates them with lines UL and LL in the display of unit 13; Fig. 7 shows displayed graph with both new and old upper limits and lower limits being displayed; [0004] The current values of at least some of the process variables and said ranges defined individually for them, may be displayed in said multi-dimensional representation) “and store: an item of which an element value exceeds the allowable range; and notification information that indicates an event that causes the element value to exceed the allowable range” ([0001] detecting in respect of each of the variables whether an alarm condition exists in which the current value of that variable lies outside the range defined for it, responding to the existence of said alarm condition to calculate change of the value or values of one or more of the variables required to rectify the alarm condition, and implementing the calculated change; [0016] The outcome at the output 3 of each run of the process, is submitted to a unit 8 for “the item is associated with the notification information in the memory” ([0016] The outcome at the output 3 of each run of the process, is submitted to a unit 8 for analysis in respect of its quality as determined according to three variables. The values of these three quality variables are accumulated in a store 9, so that each run of the process and its outcome is defined by an accumulated set of fourteen values, eleven in the store 7 and three in the store 9, for the fourteen variables respectively) “and the processor outputs the notification information associated with the item of the at least one element value determined to have exceeded the allowable range” ([0022] The system also operates to determine appropriate warning alarm levels on plant variables during process operation, and to display these alarm levels and the current values of the corresponding variables to the process operator. This is achieved as illustrated in FIG. 1, using a further electronic display unit 13; [0030] The value of Qg plotted on the axis Xg is, however, below the lower limit LL, and the unit 14 in response to this signifies the existence of an alarm condition; Fig. 5-7 show all variables being displayed simultaneously on the same display).
“the process further comprising causing the computer to: specify, as a cause item relating to a cause of excess of the allowable range, another item that is separate from an analysis item and has a difference with respect to a representative value of element values between: a first set consisting of first samples that are samples consisting of element values of a plurality of items with which the quality of the product meets the predetermined quality, and in which the element value of the analysis item is within a predetermined value range, and a second set consisting of second samples that are samples consisting of element values of a plurality of items with which the quality of the product does not meet the predetermined quality, and in which the element value of the analysis item is within the predetermined value range, and determine, as a countermeasure, processing of approximating the representative value of the element value of the cause item in the second set to the representative value of the element value of the cause item in the first set”.
Akatsuka teaches “the process further comprising causing the computer to: specifying, as a cause item relating to a cause of excess of the allowable range, another item that is separate from an analysis item and has a difference with respect to a representative value of element values” ([page 4 paragraph 9] “between: a first set consisting of first samples that are samples consisting of element values of a plurality of items with which the quality of the product meets the predetermined quality, and in which the element value of the analysis item is within a predetermined value range, and a second set consisting of second samples that are samples consisting of element values of a plurality of items with which the quality of the product does not meet the predetermined quality, and in which the element value of the analysis item is within the predetermined value range” (Table 2A, 2B and 9A and [page 14 paragraph 1] the final inspection result determination (pass / fail determination) is performed based on a comprehensive inspection; [page 20 paragraph 4] the cylindrical bodies (divided bodies) determined as defective in the inspection of “Appearance 1 (Scratch left)” in Table 1B are “A01-1,” “A21-1,” “A26- 1,” “A51-1,” “A134-”. 1 ”and“ B01-1 ”. Table 2A shows product unit parts corresponding to this (product unit parts corresponding to defects) extracted from Table 1A and Table 1B, and other product unit parts (product unit parts that are good in the appearance 1 inspection. Extracts are shown in Table 2B... Scratches as defect criteria based on the inspection of “Appearance 1 (Scratch left)” are shallow scratches, so it is unlikely that they occurred during the heat treatment process, cleaning process, ♦”), which is judged as good. Thus, it is more reliable to identify a defective product based on the overall quality index than to identify a defective product based on the result of the item-specific inspection (item-specific inspection index). For this reason, in this embodiment, a cylindrical body (divided product) as a defective product is identified from the result of the comprehensive inspection, and the follow-up survey is performed on the part of the raw tube corresponding to the defective cylindrical body in the same manner as described above. By doing so, the cause of “and determine, as a countermeasure, processing of approximating the representative value of the element value of the cause item in the second set to the representative value of the element value of the cause item in the first set” ([page 26 paragraph 5] in the present embodiment, not only the cause of the defect is specified, but also the processing condition in each process is corrected so as to remove the cause of the defect, so that the optimum processing condition can be found in each process, and the defective product A production line with a low yield and good yield can be constructed. In other words, removing the cause of defects means improving the overall quality index as a whole, but in order to further improve the reliability of the evaluation based on the overall quality index, the evaluation method based on the overall quality index is applied to each production line. It is preferable to modify them together; [page 29 paragraph 1] When manufacturing a product by combining multiple processes as described above, the correlation between the processing condition data and the overall quality index is obtained in a predetermined process, and the above correlation is obtained from the 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system which determines a quality of a processed product and adjusts allowable ranges of element values such that when a certain element value range is exceeded, a different element value range is determined and output as taught by Brooks, with the system which keeps a database of processing steps including a set that meets a predetermined quality and a set that doesn’t meet a predetermined quality, and which determines a cause of the set that does not meet the predetermined quality by comparing the sets such that a 

In regards to Claim 14, Brooks and Akatsuka teaches the system for monitoring production quality as incorporated by claim 1 above.  Akatsuka further teaches “The production support system according to claim 1, wherein, wherein the representative value of the element value of the cause item is a mean value of the element value of the cause item” ([page 24 paragraph 4] in the  comprehensive inspection, the “total deformation index” evaluates the geometric and shape “quality” as a cylindrical body (product), and whether or not it can be used in shape as a product. It becomes an index to judge. In this embodiment, the “total deformation index” includes “deformation 1 (bending) measurement value (inspection index)”, “deformation 2 (edge deformation) inspection index”, and “appearance 1 (scratch left) ) Inspection index "and" inspection index of appearance 2 (in scratch) "are average values of the four inspection indices. For example, in the cylindrical body (A21-1), since the inspection indices of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116